DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are an omnibus type claim.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a method and system of manufacturing.”  The preamble to the claim is not clear as to whether the claim is directed to a method of making a croissant loaf using a particular system or whether it is directed to separate inventions (i.e. a separate method and a separate system).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by either of “Croloaf” or Scott (“Marks & Spencer launches the croloaf - a loaf of bread made of croissants”).
Regarding claims 1 and 2, it is noted that in view of the rejections under 35 U.S.C. 112b as presented above, the claims are not clear in specifically pointing out what is included or excluded by the claim language.  
In an effort to expedite prosecution however the following prior art references have been relied on to disclose the elements of the claims as currently presented.
“Croloaf” discloses a baked croissant loaf which thus reads on the claimed “croissant toast loaf”.  As it is baked, it would inherently have required baking (i.e. a method of manufacturing”).  This is further supported by page 2 of “Croloaf” which discloses a method for baking while inherently disclosing a system (i.e baking pan) for making the croissant loaf using croissants.  
Similarly, “Marks & Spencer” discloses a croissant toast loaf made using croissants (see the image on page 3), which would also have thus necessarily disclosed a method and system of manufacturing since the product requires baking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Trader Joe’s” discloses a cooked croissant toast loaf (see page 1) which would necessarily have been baked using a system. 
US 0234166, US 1951549, US 3156194 discloses rolled bread products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792